Exhibit 10.1

BERRY PETROLEUM COMPANY

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

DIRECTORS

 

Unless otherwise defined herein, the terms defined in the Berry Petroleum
Company 2005 Equity Incentive Plan shall have the same defined meanings in this
Restricted Stock Unit Award Agreement.

 

I.                                         NOTICE OF RESTRICTED STOCK UNIT GRANT

 

You have been granted restricted Stock Units, subject to the terms and
conditions of the Plan and this Restricted Stock Unit Award Agreement, as
follows:

 

Name of Awardee:

 

 

 

 

 

Total Number of Stock Units Granted:

 

 

 

 

 

Grant Date:

 

March 2, 2011

 

II.                                     AGREEMENT

 

A.                                   Grant of Stock Units.  Pursuant to the
terms and conditions set forth in this Restricted Stock Unit Award Agreement
(including Section I above) and the Plan, the Administrator hereby grants to the
Awardee named in Section I above, on the Grant Date set forth in Section I
above, the number of Stock Units set forth in Section I above.

 

B.                                     Purchase of Stock Units.  No payment of
cash is required for the Stock Units.

 

C.                                     Vesting/Delivery of Shares.

 

(1)                                  Vesting.

 

(2)                                  Form of Delivery.

 

The granted Stock Units are payable in ordinary shares of Common Stock.  This
distribution may be made either as a single lump sum transfer of shares or
through the transfer of shares in five substantially equal annual installments. 
Subject to the provisions of this Restricted Stock Unit Award Agreement, the
Awardee shall elect the form in which the distribution shall be made and the
applicable Transfer Commencement Date in the form and manner prescribed by the
Administrator pursuant to the requirements of Section 409A of the Code (the
“Payment Election”).  If the Administrator has not received the Awardee’s
Payment Election by the applicable

 

1

--------------------------------------------------------------------------------


 

deadline, then the Awardee shall receive the Stock Units in a single lump sum
payment within 60 days following the Vesting Date.

 

(3)                                  General Provisions Regarding Timing of
Delivery.

 

Except as specifically set forth in this Restricted Stock Unit Award Agreement,
distribution of shares subject to this award of Stock Units shall commence on
the Transfer Commencement Date in the following form:

 

(i)                                     in a single lump sum transfer of shares;
or

 

(ii)                                  if elected by the Awardee pursuant to a
Payment Election in accordance with Section II.C.(2), in a series of five
substantially equal annual installments commencing on the Transfer Commencement
Date and continuing on the four succeeding anniversaries of such Transfer
Commencement Date;

 

provided, however, that no distribution of shares shall occur prior to the
Vesting Date.

 

(4)                                  Circumstances Requiring Distributions
Regardless of Payment Election:

 

(i)                                     Death Prior to Distribution of Entire
Account

 

Notwithstanding any Payment Election to the contrary, if the Awardee dies prior
to the transfer of all of the shares to which he is entitled pursuant to this
Restricted Stock Unit Award Agreement, then any shares that have not been
transferred as of the date of the Awardee’s death will be transferred in a
single lump sum to the Awardee’s beneficiary under the terms of Section 18 of
the Plan.  If no such beneficiary has been designated, then any such shares
shall be transferred to the Awardee’s estate.  Such transfer shall occur on the
date that is 60 days after the date of the Awardee’s death.

 

(ii)                                  Disability Prior to Distribution of Entire
Account

 

Notwithstanding any Payment Election to the contrary, if, as a result of his
Disability, the Awardee separates from service prior to the transfer of all of
the shares to which he is entitled pursuant to this Restricted Stock Unit Award
Agreement, then any shares that have not been transferred as of the date of the
Awardee’s Disability will be transferred in a single lump sum to the Awardee. 
Such transfer shall occur on the date that is 60 days after the Awardee’s
separation from service due to Disability.

 

(iii)                               Change in Control

 

Notwithstanding any Payment Election to the contrary, all undistributed shares
associated with this Restricted Stock Unit

 

2

--------------------------------------------------------------------------------


 

Award Agreement shall be transferred to the Awardee in a single lump sum on the
fifth business day following the date of the Change in Control.

 

(5)                                  Delayed Distribution to Specified
Employees.

 

If the Awardee is identified by the Company as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which he has a
Separation from Service (other than due to death), any transfer of shares
payable on account of a Separation from Service shall not take place prior to
the earlier of (i) the first business day following the expiration of six months
from the Awardee’s Separation from Service, (ii) the date of the Awardee’s
death, or (iii) such earlier date as complies with the requirements of
Section 409A of the Code (the “Specified Employee Transfer Date”).  If the
Awardee elected to receive his distribution in a series of installments, he
shall receive the first installment on his Specified Employee Transfer Date, but
any subsequent installments shall be payable without regard to his status as a
specified employee.

 

(6)                                  Definitions:

 

(i)                                     The term “Disability” has the meaning
set forth in Treasury Regulation section 1.409A-3(i)(4) of the and shall be
determined by the Administrator in its sole discretion.

 

(ii)                                  The term “Payment Election” shall have the
meaning set forth in Section II.C.(2) hereof.

 

(iii)                               The term “Transfer Commencement Date” shall
mean (1) if no valid Payment Election has been made, the Vesting Date or (2) if
a valid Payment Election has been made, the earlier of (a) the fifth business
day of January of the year selected by Awardee pursuant to the Payment Election
(but not prior to the year following the date all Stock Units are scheduled to
become fully vested), (b) the fifth business day of January of the year
following the Awardee’s Separation from Service or (c) the date set forth in
Section II.C.(4).

 

(iv)                              The term “Separation from Service” shall mean
a “separation from service” within the meaning of Treasury Regulation section
1.409A-1(h).

 

D.                                    No Interest in Company Assets.  The
Awardee shall not have any interest in any fund or specific asset of the Company
by reason of the Stock Units.

 

E.                                      No Rights as a Stockholder Prior to
Delivery.  The Awardee shall not have any right, title or interest in, or be
entitled to vote in respect of, or otherwise be considered the owner of, any of
the shares of Common Stock covered by the Stock Units. Except as provided for in
subsection F below, the Awardee shall not be entitled to receive distributions
from the shares of Common Stock covered by the Stock Units.

 

F.                                      Dividend Equivalents.  The Awardee will
be entitled to receive a cash payment equal to the dividends paid with respect
to Common Stock covered by the Stock Units, payable

 

3

--------------------------------------------------------------------------------


 

in the same amount and at the same time as dividends on Common Stock are paid to
any other stockholder.

 

G.                                     Regulatory Compliance.  The issuance of
Common Stock pursuant to this Restricted Stock Unit Award Agreement shall be
subject to full compliance with all applicable requirements of law and the
requirements of any stock exchange or interdealer quotation system upon which
the Common Stock may be listed or traded.

 

H.                                    Withholding Tax.  The Company’s obligation
to deliver any Shares upon vesting of Stock Units shall be subject to the
satisfaction of all applicable federal, state, local and foreign income, and
employment tax withholding requirements. The Awardee shall pay to the Company an
amount equal to the withholding amount (or the Company may withhold such amount
from the Awardee’s salary) in cash. At the Administrator’s election, the Awardee
may pay the withholding amount with Shares; provided, however, that payment in
Shares shall be limited to the withholding amount calculated using the minimum
statutory withholding rates.

 

I.                                         Plan.  This Restricted Stock Unit
Award Agreement is subject to all of the terms and provisions of the Plan,
receipt of a copy of which is hereby acknowledged by the Awardee. The Awardee
hereby agrees to accept as binding, conclusive, and final all decisions and
interpretations of the Administrator upon any questions arising under the Plan
and this Restricted Stock Unit Award Agreement.

 

J.                                        Successors.  This Restricted Stock
Unit Award Agreement shall inure to the benefit of and be binding upon the
parties hereto and their legal representatives, heirs, and permitted successors
and assigns.

 

K.                                    Restrictions on Transfer.  Except as set
otherwise provided for in subsection J above, and the Plan, the Stock Units may
not be sold, assigned, transferred, pledged or otherwise encumbered, whether
voluntarily or involuntarily, by operation of law or otherwise. No right or
benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of the person entitled to such
benefits. Any assignment in violation of this subsection K shall be void.

 

L.                                      Restrictions on Resale.  The Awardee
agrees not to sell any Shares that have been issued pursuant to the vested Stock
Units at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale. This restriction shall apply
as long as the Awardee is a Service Provider and for such period of time after
the Awardee’s Termination of Service as the Administrator may specify.

 

M.                                 Tax Compliance Issues.

 

The Company, in its sole discretion, may take any steps that it deems
appropriate or necessary to satisfy its state and federal tax withholding
obligations in connection with this award of Stock Units.

 

4

--------------------------------------------------------------------------------


 

This Restricted Stock Unit Award Agreement shall be interpreted and operated in
a manner consistent with Section 409A of the Code, so as to avoid adverse tax
consequences in connection with this award of Stock Units. The Company reserves
the right, exercisable in its sole discretion and without the Awardee’s consent,
to amend the Plan and this Restricted Stock Unit Award Agreement in order to
accomplish such result.

 

N.                                    Entire Agreement; Governing Law.  This
Restricted Stock Unit Award Agreement, the Plan and the Payment Election
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Awardee with respect to the subject matter
hereof, and, except as provided in subsection M above, may not be modified
adversely to the Awardee’s interest except by means of a writing signed by the
Company and the Awardee. This Restricted Stock Unit Award Agreement is governed
by the internal substantive laws, but not the choice of law rules, of Colorado.

 

O.                                    NO GUARANTEE OF CONTINUED SERVICE. THE
AWARDEE ACKNOWLEDGES AND AGREES THAT THIS RESTRICTED STOCK UNIT AWARD AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR ANY PERIOD, OR
AT ALL, AND SHALL NOT INTERFERE WITH AWARDEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE AWARDEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

By the Awardee’s signature and the signature of the Company’s representative
below, the Awardee and the Company agree that this Award is granted under and
governed by the terms and conditions of this Restricted Stock Unit Award
Agreement and the Plan. The Awardee has reviewed this Restricted Stock Unit
Award Agreement and the Plan in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Restricted Stock Unit Award
Agreement and fully understands all provisions of this Restricted Stock Unit
Award Agreement and the Plan. The Awardee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to this Restricted Stock Unit Award Agreement and the
Plan.

 

The Awardee further agrees that the Company may deliver by email all documents
relating to the Plan or this Award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). The Awardee also agrees that
the Company may deliver these documents by posting them on a web site maintained
by the Company or by a third party under contract with the Company.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

AWARDEE:

 

 

 

 

 

Signature:

 

 

Printed Name:

 

 

 

 

 

 

 

BERRY PETROLEUM COMPANY

 

 

 

 

 

Signature:

 

 

Printed Name:

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------